Citation Nr: 0217480	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to February 
1988 and from September 1991 to September 1992.  The veteran 
also had additional service in the United States Army 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Hartford, Connecticut RO which, in pertinent 
part, denied service connection for PTSD. 


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran did not engage in combat, and the occurrence 
of claimed inservice stressors attributed to the current 
diagnosis of PTSD is not established by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304(f), 3.326 (2002); 
38 C.F.R. § 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by 
the March 2000 statement of the case, February 2002 
supplemental statement of the case and the September 2002 
letter from the Board, the veteran has been given notice of 
the pertinent laws and regulations governing her claim and 
the reasons for the denial of her claim.  Hence, she has 
been provided notice of the information and evidence 
necessary to substantiate the claim and has been afforded 
ample opportunity to submit such information and evidence.  
The RO has made reasonable and appropriate efforts to notify 
the veteran whether she or the VA would be responsible for 
obtaining relevant evidence.  For example, in a letter to 
the veteran dated in November 2001, she was notified that to 
save time, she should obtain any private medical records.  
However, the VA could obtain such records if she submitted 
the complete name and addresses of the examiners and 
included authorization for the VA to obtain the requested 
materials.  The veteran was also notified that the VA, on 
its own, had obtained relevant service medical and personnel 
records, as well as VA treatment records.  By letter dated 
in September 2002, the veteran was notified that she should 
submit evidence to corroborate her alleged stressors, 
including records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

It appears that all existing, pertinent evidence identified 
by the veteran as relative to her claim has been obtained 
and associated with the claims file.  Moreover, the veteran 
has undergone a VA examination in connection with her claim, 
and there is no indication that there is additional, 
pertinent evidence outstanding that is necessary for a fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the claim is ready to be considered on the 
merits.

Factual Background

The veteran served on active duty in the United States Army 
from June 1979 to February 1988 and from September 1991 to 
September 1992.  Service medical records reflect that the 
veteran was treated on various occasions; no complaints or 
findings were recorded with respect to PTSD or any personal 
assault.  In November 1979, the veteran was seen due to her 
feeling of wanting to get out of military service.  The 
veteran complained of depression and problems sleeping; 
mental status examination was within normal limits.  
Impression was adjustment reaction to adult life.  In April 
1985, the veteran was seen in the mental health clinic.  She 
reported that she was probably not going to get assigned 
with her spouse, and did not think she could deal with the 
separation.  Assessment was life circumstance problem.  In 
August 1985, the veteran reported that she had been having 
"a lot of problems due to childhood experiences" and wanted 
to deal with these issues.  In June 1986, the veteran was 
referred for an evaluation following a recent episode where 
the veteran took a non-lethal overdose of cold medication.  
The veteran was having marital problems, but was not found 
to be suicidal. 

The veteran's DD Form 214 indicates that her military 
occupational specialty was that of an electronic 
warfare/signal intelligence voice interceptor.  Her awards 
and decorations include National Defense Service Medal, NCO 
Professional Development Ribbon with Numeral, Army 
Commendation Medal and Army Good Conduct Medal.  Service 
personnel records include the veteran's Enlisted Evaluation 
Reports for the period from July 1982 to April 1984.  For 
the period from July 1982 to September 1982, the veteran 
received an evaluation of "38" from both the rater, J.S., 
and the indorser, placing her in the highest category, 
"promote ahead of peers."  For the period from September 
1982 to September 1983, the veteran received an evaluation 
of "39" from both the rater, J.S., and the indorser, once 
again placing her in the highest category, "promote ahead of 
peers."  For the period from October 1983 to April 1984, the 
veteran received an evaluation of "36" from the rater, J.S., 
and an evaluation of "37" from the indorser, placing her in 
the category, "promote with peers."

When the veteran was seen at the VA mental health clinic in 
April 1998, she reported a history of childhood sexual 
abuse, and military harassment and assault.  The veteran was 
seen at the VA mental health clinic in June 1998; she spent 
one session talking about her hatred for her stepfather and 
complained on another occasion of having intrusive thoughts 
about being raped while in the military.  July 1998 VA 
mental health progress notes indicate that the veteran 
attended a weekly sexual trauma treatment group.  The 
veteran reported writing a poem about her stepfather, who 
had abused her at age 11.  A July 1998 letter from Helen 
Hart-Gai, APRN, notes that the veteran was being treated for 
PTSD and dysthymic disorder related to trauma she 
experienced in her childhood and while on active duty in the 
Army.  VA outpatient treatment records dated in August 1998 
note that the veteran became in touch with her anger and 
sadness at her mother for not protecting her from her 
stepfather.  

In September 1998, the veteran filed a claim for service 
connection for PTSD.  She stated she was harassed by a drill 
sergeant during basic training and that this drill sergeant 
was later convicted of rape.  She reported that her 
supervisor at Ft. Meade, J.S., coerced her into having 
sexual intercourse.  She also reported that her supervisor 
in Key West, M.M., also coerced her into having sexual 
intercourse.  In addition, the veteran reported that she was 
raped by a Green Beret who she met at the NCO Club at Ft. 
Devens in March 1981.  After she was raped, she showered 
immediately and began to drink heavily.  She said that she 
did not report the incident because "no one would believe 
me."  The veteran also stated that she joined the Army at 
age 17 to get away from her abusive stepfather.  

VA outpatient treatment records dated in September 1998 note 
that the veteran was seen for individual counseling.  The 
veteran reported that she called her mother, and learned 
that her stepfather had spent time in jail for her 
molestation. 

In October 1998, the veteran submitted information in 
support of her claim for PTSD.  She described the following 
stressors: having sexually inappropriate remarks made to her 
by Senior Drill Sergeant G.W. Jr. at Ft. McClellan from July 
6, 1979 to August 22, 1979; being raped by a Green Beret in 
the Special Forces Unit at Ft. Devens Army Intelligence 
School between February 13, 1981 and April 4, 1981; 
witnessing a motor vehicle accident and injury of a German 
citizen on a road in Germany between Bischofgrun and 
Marhtredwitz on August 10, 1982; witnessing a man stab his 
wife and then commit suicide in the parking lot of Ft. Meade 
in December 1982; having an inappropriate sexual 
relationship with her supervisor, SSG J.S., in the barracks 
at Ft. Meade, in 1984; and having an inappropriate sexual 
relationship with her supervisor, SFC M.M. in the barracks 
at the Army Field Station in Key West, in 1988.  
Specifically, the veteran stated that Senior Drill Sergeant 
G.W. Jr. told her that if she ever "got lonely and need some 
'support' she could come to his office at any time."  She 
recently found out that G.W. Jr. was later convicted of 
rape.  With regard to the rape, the veteran stated that she 
had been drinking at the enlisted club and agreed to go back 
to a Green Beret's barracks.  When she realized that he 
wanted to have sex, she asked him to stop, and he did not.  
The veteran indicated that she drank more following the 
rape, but did not tell anyone or go to a clinic at that 
time.  She felt that it was her fault because she was 
married.  With regard to the stabbing/suicide at Ft. Meade, 
the veteran stated that she gave her statement to the 
Criminal Investigation Division.  The veteran also 
maintained that during her relationships with supervisors 
J.S. and M.M., she did not get promotions that she felt she 
deserved.

During a VA special PTSD examination in October 1998, the 
veteran reported that she was experiencing a variety of 
major PTSD symptoms.  The examiner stated that "[t]he onset 
of this PTSD is related to her being a victim of incest and 
other abuse by her stepfather for which she was hospitalized 
at a medical hospital.  This occurred when she was 11 years 
old."  The examiner stated that the veteran then "went into 
the Army where she describes being raped by a soldier on a 
date [and] having sexual relationships with a superior who 
later tried to deny an early and well-earned promotion when 
she left his unit.  She also described sexual abuse by 'many 
others' even though she was married."  The veteran also 
described additional stressors, including witnessing a 
motorcycle accident in 1982; witnessing a suicide about that 
same time; and an episode of sexual abuse and rape in 1988.  
The veteran reported symptoms of flashbacks, paranoia with 
increased vigilance, increased startle response and 
difficulty sleeping.  The veteran reported avoiding men, 
although she also indicated that she had a boyfriend.  
Examination revealed the veteran's complaints of decreased 
concentration, depression and suicidal thoughts.  The 
veteran reported having dreams that woke her in the middle 
of the night "related to her PTSD symptomatology and the 
rape."  Diagnosis included PTSD "with a variety of cardinal 
symptoms of PTSD related to this actual trauma."  The 
examiner stated that none of the veteran's PTSD symptoms 
appeared to be related to substance abuse.

VA treatment records dated from 1999 to 2000 note the 
veteran's ongoing psychiatric treatment.  Specifically, an 
October 1999 letter from Helen Hart-Gai, APRN, notes that 
the veteran had been diagnosed with PTSD and was undergoing 
individual and group treatment in the VA Mental Hygiene 
Clinic.  VA hospitalization records note that the veteran 
was admitted in October 1999 with complaints of extreme 
stress after having her VA disability compensation claim 
denied.  She alleged that she had been raped when she was in 
the military 20 years earlier.  She reported having 
nightmares and flashbacks.  The veteran was discharged from 
the hospital in November 1999; diagnoses included PTSD and 
major depressive disorder.  

February 2000 VA outpatient treatment reports note that the 
veteran was seen after "breaking down" at work.  An alarm 
had gone off multiple times at work; when she complained 
about the alarm to her boss, she was initially ignored.  The 
veteran stated that the alarm reminded her of being raped 
and her boss ignoring her reminded her of her mother and the 
military.  A February 2000 progress note notes that the 
veteran complained of "having images" from her times in the 
military; specifically, watching a man stab his wife and 
being raped. 

VA hospitalization records note that the veteran was 
admitted in August 2000 for a drug overdose.  She reported 
that she had been raped by her stepfather as a child and was 
hospitalized for a week with gonorrhea.  The veteran also 
reported that she was raped after being in the military for 
three years.  While hospitalized, the veteran had a 
confrontation with a male patient that evoked flashbacks of 
Army harassment.  The veteran was discharged in September 
2000.

In a September 2000 letter, Helen Hart-Gai, APRN, noted that 
the veteran had been actively engaged in both individual and 
group treatment for PTSD at the West Haven VA Medical 
Center.  The veteran reported that her daily activities were 
impaired due to the trauma of rape and sexual harassment.  
Diagnoses included PTSD, chronic and severe.

The veteran testified during a September 2000 personal 
hearing that she was suffering from PTSD, primarily due to 
sexual assault in the service.  The veteran also described 
the following stressors from her first period of military 
service: Senior Drill Sergeant G.W. Jr. making inappropriate 
sexual remarks and asking her to have sex with him; being 
sexually assaulted and harassed by her supervisors, 
Sergeants M. and J.W.; witnessing a motor vehicle accident 
in Germany; and witnessing a man stab his wife and then 
commit suicide.  The veteran also acknowledged that, as a 
child, she had been raped by her stepfather.  The veteran 
also testified that her personnel evaluation reports from 
service all reflect outstanding evaluations.

VA outpatient treatment records dated from September 2000 to 
February 2002 note that the veteran continued to receive 
individual and group psychiatric treatment.  Diagnoses 
included PTSD, depression and anxiety.  Specifically, a 
September 2000 psychiatric evaluation notes that the veteran 
reported being sexually and verbally abused by her 
stepfather.  Assessment included PTSD and major depression.  
When the veteran was seen in October 2000, she reported that 
she had cried throughout her recent VA hearing and had a new 
memory of needing to be escorted to keep from being raped 
while in the field.  A November 2000 progress note indicates 
that the veteran had carried a diagnosis of PTSD for about 
two years.  The veteran reported that she had been sexually 
abused by her stepfather at age 11 and sexually molested by 
her coworkers when she was working on an army base.  When 
the veteran was seen in March 2001, she stated that she 
showed her new boyfriend her service photo album.  When she 
saw pictures of "one of her perps," she "shut down 
emotionally" and pushed her boyfriend away.  A May 2001 
progress note shows the veteran's complaints of increasing 
depression and genital herpes.  The veteran stated that 
herpes was "a reminder of sexual traumas."  Diagnoses 
included depression and PTSD.

In a June 2002 letter, Helen Hart-Gai, APRN, noted that the 
veteran was first seen in the VA outpatient mental health 
center in 1998.  At that time, she was in the childhood 
sexual trauma group; however, she also claimed that she had 
been sexually assaulted while on active duty in the 
military.  It was further noted that the veteran was 
currently being seen for PTSD secondary to sexual assault in 
the military, major depressive disorder and borderline 
personality.  The letter was also signed by Dr. Delores 
Vojvoda.

By letter dated in September 2002, the veteran was notified 
that she should submit evidence to corroborate her alleged 
stressors, including records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or 
clergy.  The veteran was given 60 days to respond to this 
request, but no response has been received.

The other evidence of record includes a letter from a German 
citizen who was in the motorcycle accident, thanking the 
veteran and her friends for saving his life.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated during veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 
3.304(f).  In 1999, during the pendency of the veteran's 
appeal, that regulation was revised; however, that revision 
was made effective, retroactively, to March 7, 1997.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f) 
(1999)).  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  See also Baker 
v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet. App. 79 (1997) (per curiam order).

The Board points out that the former and revised criteria 
for establishing service connection for PTSD are 
substantially the same.  Both versions of the applicable 
regulation require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1996 and 1999-2001); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  The revisions to section 
3.304(f) serve primarily to codify the Court's decision in 
Cohen, and bring that regulation in line with the governing 
statute, 38 U.S.C.A. § 1154(b), which relaxes certain 
evidentiary requirements for PTSD claimants who have combat-
related stressors.

Effective March 7, 2002, 38 C.F.R. § 3.304(f) was revised to 
include the following provisions: 

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  VA will not deny a 
post-traumatic stress disorder claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources 
other than the veteran's service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred. 

38 C.F.R. § 3.304(f)(3) (2002).

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW 
experiences, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

Where, however, VA determines that the veteran did not 
engage in combat with the enemy, and was not a POW, or the 
claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other credible evidence that corroborates the 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998); 
Cohen, 10 Vet. App. at 138.  Those service records that are 
available must support and not contradict the veteran's lay 
testimony concerning the noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). In this regard, VA "is 
not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

In the case at hand, it is clear that the veteran's claimed 
stressor is not related to combat, but is instead related to 
alleged personal assaults.  In this regard, a June 2002 
statement signed by a VA physician and nurse attribute the 
veteran's PTSD to sexual assault during service.  A 
September 2000 statement from a nurse attributed the PTSD to 
the alleged sexual assault in service and to sexual 
harassment during military service.  Accordingly, the 
veteran's lay testimony, by itself, will not be sufficient 
to establish the alleged stressors and the Board must 
determine whether service department records or other 
independent credible evidence corroborates the alleged 
stressors.

The primary impediment to service connection is the absence 
of a verified inservice stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged inservice sexual assaults.  
It is such assaults and not other stressors that examiners 
have held to be a cause of PTSD.  It is pertinent to note 
that the veteran has not provided the exact date on which 
the inservice stressor occurred.  (In a September 1998 
statement, she indicated that the alleged assault occurred 
in March 1981; in an October 1998 statement, she indicated 
that the alleged assault occurred between February 13, 1981 
and April 4, 1981.)  In addition, the veteran has not 
provided the name of her alleged attacker; she stated only 
that he was a Green Beret.  The veteran stated that she did 
not tell anybody about the alleged attack.  She also did not 
seek medical treatment after the alleged attack.

The Board is cognizant of the fact that, for claims based on 
personal assault, there are no restrictions on the type of 
evidence which may be considered.  See 38 C.F.R. 
§ 3.304(f)(3).  Indeed, the Board, by letter dated in 
September 2002, notified the veteran that she should submit 
evidence to corroborate her alleged stressors, including 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  See Patton v. 
West, 12 Vet. App. 272 (1999).  However, the veteran has 
failed to submit such evidence and has provided no 
additional details about the alleged inservice rape.  In 
this regard, the United States Court of Appeals for Veterans 
Claims has held that the duty to assist is not always a one-
way street.  If a veteran wishes help, she cannot passively 
wait for it in those circumstances where she may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

On the available evidence, the Board determines that the 
event claimed as the veteran's stressor for PTSD, the 
alleged inservice rape, nor any other alleged inappropriate 
sexual behavior towards the veteran in service cannot be 
verified.  The Board is aware that VA practitioners have 
attributed PTSD to the veteran's military service based on 
the occurrence of the alleged inservice rape alleged sexual 
harassment.  However, credible supporting evidence of the 
actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  Rather, as discussed 
above, there must credible supporting alternate source 
evidence of an alleged inservice assault.  It is the veteran 
herself who is the best source of such evidence, or 
information identifying where such evidence can be obtained.  
Unfortunately she failed to respond and so the requisite 
credible supporting evidence that the claimed inservice 
stressor actually occurred has not been provided.  In all, 
the available evidence does not support a grant of service 
connection for PTSD.

Finally, as noted above, evidence of behavior changes 
following claimed assaults may constitute credible evidence 
of the stressor.  In statements from the veteran, she 
asserted that she began abusing alcohol following a rape in 
service.  However, the evidence of record, including service 
medical and personnel records, does not show any evidence of 
alcohol abuse following the alleged rape in 1981 or any 
other inappropriate sexual behavior towards the veteran in 
military service.  The Board finds that the veteran's 
statements alone are not probative to establish or suggest 
that the veteran's behavior changed following any alleged 
sexual incident in service, and do not otherwise tend to 
establish that such stressors occurred during the veteran's 
service.

Under these circumstances, the Board finds that the weight 
of the credible evidence is against a finding that the 
alleged stressors relating to sexual assault occurred during 
service.  As to the other stressors, no examiner has 
attributed such stressors to the current diagnosis of PTSD.  
In the absence of credible evidence of the alleged stressors 
causing PTSD, the claim for service connection for PTSD must 
be denied.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

